Exhibit 10.8

EXECUTION VERSION

 

 

COLLATERAL AGREEMENT

dated and effective as of

October 1, 2019

among

CERENCE INC.,

as Borrower,

each Subsidiary Loan Party

party hereto

and

BARCLAYS BANK PLC,

as Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

 

Credit Agreement

     1  

SECTION 1.02.

 

Other Defined Terms

     1   ARTICLE II   Pledge of Securities  

SECTION 2.01.

 

Pledge

     5  

SECTION 2.02.

 

Delivery of the Pledged Collateral

     6  

SECTION 2.03.

 

Representations, Warranties and Covenants

     7  

SECTION 2.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     8  

SECTION 2.05.

 

Registration in Nominee Name; Denominations

     9  

SECTION 2.06.

 

Voting Rights; Dividends and Interest, Etc.

     9   ARTICLE III   Security Interests in Other Personal Property  

SECTION 3.01.

 

Security Interest

     11  

SECTION 3.02.

 

Representations and Warranties

     14  

SECTION 3.03.

 

Covenants

     16  

SECTION 3.04.

 

Other Actions

     18  

SECTION 3.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     19   ARTICLE IV   Remedies  

SECTION 4.01.

 

Remedies Upon Default

     20  

SECTION 4.02.

 

Application of Proceeds

     23  

SECTION 4.03.

 

Securities Act, Etc.

     23   ARTICLE V   Miscellaneous  

SECTION 5.01.

 

Notices

     24  

SECTION 5.02.

 

Security Interest Absolute

     24  



--------------------------------------------------------------------------------

SECTION 5.03.

 

Limitation By Law

     24  

SECTION 5.04.

 

Binding Effect; Several Agreements

     25  

SECTION 5.05.

 

Successors and Assigns

     25  

SECTION 5.06.

 

Collateral Agent’s Fees and Expenses; Indemnification

     25  

SECTION 5.07.

 

Collateral Agent Appointed Attorney-in-Fact

     26  

SECTION 5.08.

 

Governing Law

     26  

SECTION 5.09.

 

Waivers; Amendment

     27  

SECTION 5.10.

 

WAIVER OF JURY TRIAL

     27  

SECTION 5.11.

 

Severability

     28  

SECTION 5.12.

 

Counterparts

     28  

SECTION 5.13.

 

Headings

     28  

SECTION 5.14.

 

Jurisdiction; Consent to Service of Process

     28  

SECTION 5.15.

 

Termination or Release

     29  

SECTION 5.16.

 

Additional Subsidiaries

     30  

SECTION 5.17.

 

General Authority of the Collateral Agent

     30  

SECTION 5.18.

 

Subject to Intercreditor Agreements; Conflicts

     31  

SECTION 5.19.

 

[Reserved]

     31  

SECTION 5.20.

 

Person Serving as Collateral Agent

     31  



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Pledged Stock; Pledged Debt
Schedule III    Intellectual Property Schedule IV    Commercial Tort Claims
Exhibits    Exhibit I    Form of Supplement to the Collateral Agreement Exhibit
II    Form of Notice of Grant of Security Interest in Intellectual Property

 



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated and effective as of October 1, 2019 (this
“Agreement”), is among CERENCE INC. (the “Borrower”), each Subsidiary of the
Borrower party hereto and BARCLAYS BANK PLC, as collateral agent for the Secured
Parties referred to herein (together with its successors and assigns in such
capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement, dated as of October 1, 2019 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time, Barclays Bank PLC, as administrative agent and collateral
agent, and the other parties party thereto.

The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Loan Parties, as affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement. The Subsidiary Loan Parties are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit under the Credit Agreement. Therefore, to
induce the Lenders and the Issuing Banks to make their respective extensions of
credit, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement or the Credit Agreement have the meanings
specified therein. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.



--------------------------------------------------------------------------------

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term Collateral does not include any Excluded Property
or Excluded Securities.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“First Lien/First Lien Intercreditor Agreement” means a “Permitted Pari Passu
Intercreditor Agreement” as defined in the Credit Agreement.

“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, swap agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

“Intellectual Property” means all intellectual property of every kind and nature
of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.02.

“Intercreditor Agreements” means a First Lien/First Lien Intercreditor Agreement
(upon and during the effectiveness thereof), a “Permitted Junior Intercreditor
Agreement” as defined in the Credit Agreement (upon and during the effectiveness
thereof), and any other intercreditor agreement (upon and during the
effectiveness thereof) entered into in compliance with the Loan Documents.

“Loan Documents” means (a) the “Loan Documents” as defined in the Credit
Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Secured Parties thereunder.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention or design
covered by a Patent now or hereafter owned by any third party (including any
such rights that such Pledgor has the right to license).

 

3



--------------------------------------------------------------------------------

“Patents” means all of the following: (a) all patents of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III, and all applications for patents of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III and (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions or designs disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and each Subsidiary Loan Party delivered to the Collateral Agent as of
the Closing Date.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

“Pledgor” means the Borrower and each Subsidiary Loan Party.

“Prior Collateral Agent” has the meaning assigned to such term in Section 5.20.

“Proceeds” means “Proceeds” as defined in Article 9 of the New York UCC and, in
any event, also includes all proceeds of, and all other profits, products, rents
or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, licensing or other disposition of, or other realization
upon, any Collateral, including all claims of the relevant Pledgor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“SEC” has the meaning assigned to such term in Section 2.01.

“Secured Obligations” means “Obligations” as defined in the Credit Agreement.

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Subsidiary Loan Party” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 5.16.

“Successor Collateral Agent” has the meaning assigned to such term in
Section 5.20.

 

4



--------------------------------------------------------------------------------

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).

“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated with or symbolized by the
foregoing.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under:

(a) the Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests
(collectively, the “Pledged Stock”); provided that the Pledged Stock shall not
include any Excluded Securities or Excluded Property;

(b) (i) the debt obligations issued to such Pledgor, including those listed
opposite the name of such Pledgor on Schedule II, (ii) any debt obligations in
the future issued to such Pledgor and (iii) the certificates, promissory notes
and any other instruments, if any, evidencing such debt obligations (the
property described in clauses (b)(i), (ii) and (iii) above, the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Securities or
Excluded Property;

(c) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of the Pledged Stock and the Pledged
Debt;

(d) subject to Section 2.06, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and

 

5



--------------------------------------------------------------------------------

(e) all Proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in this clause (e) and in clauses (c) through
(d) above being collectively referred to as the “Pledged Collateral”); provided
that the Pledged Collateral shall not include any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities are either (i) Equity Interests in Subsidiaries of such
Pledgor or (ii) in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.

(b) To the extent any Indebtedness for borrowed money constituting Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Subsidiaries and (ii) to the extent that a pledge of such
promissory note or instrument would violate applicable law) owed to any Pledgor
is evidenced by a promissory note in an aggregate principal amount in excess of
$5,000,000, such Pledgor shall promptly cause such promissory note to be pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Collateral Agent,
to immediately demand payment thereunder upon an Event of Default specified
under Section 7.01(b), (c), (h) or (i) of the Credit Agreement, unless such
demand would not be commercially reasonable or would otherwise expose such
Pledgor to liability to the maker.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent, and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

6



--------------------------------------------------------------------------------

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor), as of the Closing Date, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
(i) all Equity Interests pledged hereunder and (ii) all debt obligations and
promissory notes or instruments evidencing Indebtedness, in each case under this
clause (ii) pledged hereunder and in an aggregate principal amount in excess of
$5,000,000;

(b) the Pledged Stock and Pledged Debt (and, with respect to any Pledged Stock
or Pledged Debt issued by an issuer that is not a subsidiary of the Borrower, to
the knowledge of the relevant Pledgor), as of the Closing Date, (x) have been
duly and validly authorized and issued by the issuers thereof and (y) (i) in the
case of Pledged Stock, are fully paid and, with respect to Equity Interests
constituting capital stock of a corporation, nonassessable and (ii) in the case
of Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

(c) except for the security interests granted hereunder (or otherwise not
prohibited by the Credit Agreement), each Pledgor (i) is and, subject to any
transfers made not in violation of the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II (as may be supplemented from time to time pursuant to
Section 2.02(c)) as owned by such Pledgor, (ii) holds the same free and clear of
all Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement and other than Permitted
Liens and (iv) subject to the rights of such Pledgor under the Credit Agreement
to Dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

 

 

7



--------------------------------------------------------------------------------

(d) other than as set forth in the Credit Agreement, and except for restrictions
and limitations imposed by the Loan Documents or securities laws generally or
otherwise not prohibited by the Credit Agreement, the Pledged Stock (other than
partnership interests) is and will continue to be freely transferable and
assignable, and none of the Pledged Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter, by-law, memorandum of
association or articles of association provisions or contractual restriction of
any nature that might prohibit, impair, delay or otherwise affect the pledge of
such Pledged Stock hereunder, the Disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder other than
those imposed under applicable Requirements of Law;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement, as of the Closing Date, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary)
are delivered to the Collateral Agent, for the benefit of the Secured Parties,
in accordance with this Agreement and a financing statement naming the
Collateral Agent as the secured party and covering the Pledged Collateral to
which such Pledged Securities relate is filed in the appropriate filing office,
the Collateral Agent will obtain, for the benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Collateral, subject only to Permitted Liens, as security for the payment and
performance of the Secured Obligations, to the extent such perfection is
governed by the Uniform Commercial Code of any applicable jurisdiction); and

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, subject to the terms of any applicable Intercreditor
Agreement, agrees to transfer record ownership of the securities issued by it in
connection with any request by the Collateral Agent if an Event of Default has
occurred and is continuing.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) As of the Closing Date, except as set forth on Schedule II, the Equity
Interests in limited liability companies that are pledged by the Pledgors
hereunder and do not have a certificate number listed on Schedule II (and, with
respect to any Pledged Stock issued by an issuer that is not a subsidiary of the
Borrower, to the relevant Pledgor’s knowledge) do not constitute a security
under Section 8-103 of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction.

 

8



--------------------------------------------------------------------------------

(b) The Pledgors shall at no time elect to treat any interest in any limited
liability company or limited partnership controlled by a Pledgor and pledged
hereunder as a “security” within the meaning of Article 8 of the New York UCC or
issue any certificate representing such interest, unless promptly thereafter
(and in any event within 30 days or such longer period as the Collateral Agent
may permit in its reasonable discretion) the applicable Pledgor provides
notification to the Collateral Agent of such election and delivers, as
applicable, any such certificate to the Collateral Agent pursuant to the terms
hereof.

SECTION 2.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). During the
continuance of any Event of Default, each Pledgor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities held by it for certificates of smaller or larger denominations for
any purpose consistent with this Agreement. Each Pledgor shall use its
commercially reasonable efforts to cause any Subsidiary that is not a party to
this Agreement to comply with a request by the Collateral Agent, pursuant to
this Section 2.05, to exchange certificates representing Pledged Securities of
such Subsidiary for certificates of smaller or larger denominations.

SECTION 2.06. Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given three Business Days’ written notice to
the relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement or any other Loan Documents; provided that, except as not
prohibited by the Credit Agreement or any other Loan Documents, such rights and
powers shall not be exercised in any manner that could be reasonably likely to
materially and adversely affect the rights and remedies of any of the Collateral
Agent or the other Secured Parties under this Agreement or any other Loan
Documents or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

9



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, any other Loan Document and applicable laws; provided
that (A) any non-cash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Pledgor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Pledgor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, and
shall be promptly delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after three Business Days’ written notice by the Collateral Agent to the
relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to receive dividends, interest, principal
or other distributions with respect to Pledged Securities that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions; provided that the Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Pledgors to receive and retain such amounts; provided, further, that,
notwithstanding the occurrence of an Event

 

10



--------------------------------------------------------------------------------

of Default, any Pledgor may continue to exercise dividend and distribution
rights solely to the extent permitted under subclause (i), subclause (iii) and
subclause (v) of Section 6.06(b) of the Credit Agreement. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 2.06 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral Agent).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after three Business Days’ written notice by the Collateral Agent to the
Borrower of the Collateral Agent’s intention to exercise its rights hereunder,
all rights of any Pledgor to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate to that effect, each Pledgor shall have the
right to exercise the voting and/or consensual rights and powers that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above and the obligations of the Collateral Agent under
paragraph (a)(ii) shall be in effect.

ARTICLE III

Security Interests in Other Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted

 

11



--------------------------------------------------------------------------------

assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles, including, with respect to Intellectual Property,
all claims for, and rights to sue for, past or future infringements, dilutions,
misappropriations or other violations of any of the foregoing and all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions, misappropriations or other violations thereof;

(viii) all Instruments (other than the Pledged Collateral, which are pledged and
governed by Article II);

(ix) all Inventory and all other Goods not otherwise described above;

(x) all Investment Property (other than the Pledged Collateral, which are
governed by Article II);

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims individually in excess of $5,000,000, as
described on Schedule IV (as may be supplemented from time to time pursuant to
Section 3.04);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include), and the other provisions of the Credit Agreement and the
other Loan Documents with respect to Collateral need not be satisfied with
respect to, the Excluded Property.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto (and continutations) that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) if required, whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Collateral
granted under this Agreement, including describing such property as “all assets”
or “all personal property” or words of similar effect. Each Pledgor agrees to
provide such information to the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office the Notice of Grant of
Security Interest in Intellectual Property substantially in the form attached
hereto as Exhibit II and such other documents as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor in such Pledgor’s
Patents, Trademarks and Copyrights, without the signature of such Pledgor, and
naming such Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States of America (or any political subdivision thereof) and its
territories and possessions for the purpose of perfecting the Security Interest
in any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights or any other assets.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
II).

 

13



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Except as provided in Section 5.10 of the Credit Agreement, the Uniform
Commercial Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared for filing in each governmental, municipal or other office
specified in the Perfection Certificate constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary as of the Closing Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof), and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
any such jurisdiction, except as provided under applicable law with respect to
the filing of continuation statements or amendments. Except as provided in
Section 5.10 of the Credit Agreement, each Pledgor represents and warrants that
the Notices of Grant of Security Interest in Intellectual Property executed by
the applicable Pledgors containing descriptions of all Article 9 Collateral that
consists of material United States issued Patents (and material Patents for
which United States registration applications are pending), material United
States federally registered Trademarks (and material Trademarks for which United
States federal registration applications are pending) and material United States
registered Copyrights (and material Copyrights for which United States
registration applications are pending) have been delivered to the Collateral
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest (or, in the case of Patents and
Trademarks, notice thereof) in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property as of the Closing Date in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of material United States
federally issued, registered or pending Patents, Trademarks and Copyrights
acquired or developed after the Closing Date).

 

14



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, as applicable, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) a security interest that shall be perfected
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of the Notices of Grant of Security Interest in
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral other than
Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office for the benefit of a third party or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually reasonably
estimated to exceed $5,000,000 as of the Closing Date except as indicated on
Schedule IV.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to each Pledgor’s knowledge:

(i) The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the material issued and applied for United
States Patents, material registered and applied for United States federal
Trademarks and material United States registered Copyrights owned by such
Pledgor, as of the Closing Date.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
current uses of any item of Intellectual Property Collateral that would be
expected to lead to such item becoming invalid or unenforceable, except as would
not reasonably be expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, (A) such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and (B) such Pledgor has used proper statutory notice in connection with
its use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral.

(iv) [Reserved].

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 3.03. Covenants. (a) Each Pledgor agrees promptly (and in any event,
within 30 days of such change) to notify the Collateral Agent in writing of any
change (i) in its corporate or organization name, (ii) in its identity or type
of organization or (iii) in its jurisdiction of organization. Each Pledgor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made, or will have been made
within the time period required by the Credit Agreement, under the Uniform
Commercial Code that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Article 9 Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

(b) Subject to any rights of such Pledgor to Dispose of Collateral provided for
in the Credit Agreement, each Pledgor shall, at its own expense, use
commercially reasonable efforts to defend title to the Article 9 Collateral
against all persons and to defend the Security Interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and
the terms of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute an issued
or applied for United States federal Patent, registered or applied for United
States federal Trademark or registered United States federal Copyright; provided
that any Pledgor shall have the right, exercisable within 90 days after the
Borrower has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral (or such later date as the
Collateral Agent may agree), to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 90 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral (or such later date as the Collateral Agent may
agree).

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party, subject to Section 9.16 of the Credit
Agreement.

(e) The Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Pledgor fails to do so as required by the Credit Agreement or by this Agreement,
and each Pledgor jointly and severally agrees to reimburse the Collateral Agent
on demand for any reasonable and documented payment made or any reasonable and
documented out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this
Section 3.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Pledgor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

17



--------------------------------------------------------------------------------

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral, except as not prohibited by the Credit Agreement or
any Intercreditor Agreement.

(h) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required by the Credit Agreement or any other Loan Documents or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Pledgors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable. All sums disbursed
by the Collateral Agent in connection with this Section 3.03(h), including
reasonable and documented attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Pledgors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Security Interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than debt obligations which are pledged under
and governed by Article II and checks received and processed in the ordinary
course of business) or Tangible Chattel Paper evidencing an amount in excess of
$5,000,000, such Pledgor shall promptly (and in any event within 45 days of its
acquisition or such longer period as the Collateral Agent may permit in its
reasonable discretion) notify the Collateral Agent and promptly (and in any
event within 5 days following such notice or such longer period as the
Collateral Agent may permit in its reasonable discretion) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

 

18



--------------------------------------------------------------------------------

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and
deliver to the Collateral Agent in writing a supplement to Schedule IV including
such description.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use
and (ii) maintain the quality of products and services offered under such
Trademark in a manner consistent with the operation of such Pledgor’s business.

(c) Each Pledgor shall notify the Collateral Agent within ninety (90) days (or
such longer period as the Collateral Agent may reasonably agree) if it knows
that any United States federally issued or applied for Patent, United States
federally registered or applied for Trademark or United States federally
registered Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lapsed or dedicated to the public, or of any
materially adverse determination or development, excluding non-final office
actions in the ordinary course of such Pledgor’s business and similar
determinations or developments in the United States Patent and Trademark Office,
United States Copyright Office, any court or any similar office of any country,
regarding such Pledgor’s ownership of any such material Patent, Trademark or
Copyright or its right to register or to maintain the same.

(d) Each Pledgor, either by itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application for, or registration or issuance of, any Patent or Trademark with
the United States Patent and Trademark Office and each registration of any
Copyright with the United States Copyright Office filed by or on behalf of, or
issued to, or acquired by, any Pledgor during the preceding twelve-month period,
and (ii) at the time of delivery of such notice under clause (i), execute and
deliver the Notice of Grant of Security Interest in Intellectual Property
substantially in the form attached hereto as Exhibit II and any and all
agreements, instruments, documents and papers necessary or as the Collateral
Agent may otherwise reasonably request to evidence the Collateral Agent’s
Security Interest in such Patent, Trademark or Copyright and the perfection
thereof, provided that the provisions hereof shall automatically apply to any
such Patent, Trademark or Copyright and any such Patent, Trademark or Copyright
shall automatically constitute Collateral as if such would have constituted
Collateral at the time of execution hereof and be subject to the Lien and
Security Interest created by this Agreement without further action by any party.

 

19



--------------------------------------------------------------------------------

(e) Each Pledgor shall exercise its reasonable business judgment consistent with
its past practice in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business and to maintain (i) each United
States federally issued Patent that is material to the normal conduct of such
Pledgor’s business and (ii) the registrations of each United States federally
registered Trademark and each United States federally registered Copyright that
is material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(f) Upon and during the continuance of an Event of Default, at the reasonable
request of the Applicable Agent, each Pledgor shall use commercially reasonable
efforts to obtain all requisite consents or approvals from each licensor under
each Copyright License, Patent License or Trademark License to effect the
assignment of all such Pledgor’s right, title and interest thereunder to (in the
Applicable Agent’s sole discretion) the designee of the Applicable Agent or the
Applicable Agent; provided, however, that nothing contained in this
Section 3.05(g) should be construed as an obligation of any Pledgor to incur any
costs or expenses in connection with obtaining such approval.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.01. Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand. It
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the Collateral
Agent or to license or sublicense (subject to any such licensee’s obligation to
maintain the quality of the goods and/or services provided under any Trademark
consistent with the quality of such goods and/or services provided by the
Pledgors immediately prior to the Event of Default), whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing or trademark co-existence arrangements to the

 

20



--------------------------------------------------------------------------------

extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use) and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law or in equity. The Collateral Agent agrees and covenants not
to exercise any of the rights or remedies set forth in the preceding sentence
unless and until the occurrence and during the continuance of an Event of
Default. Without limiting the generality of the foregoing, each Pledgor agrees
that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, but without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Pledgors, the Borrower,
or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), to forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or to forthwith sell or
otherwise Dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such Disposition of Collateral pursuant to this Section 4.01
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold (other than in violation
of any then-existing licensing or trademark co-existence arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use). Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

To the extent any notice is required by applicable law, the Collateral Agent
shall give the applicable Pledgors 10 days’ written notice (which each Pledgor
agrees is reasonable notice within the meaning of Section 9-611 of the New York
UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale, in the case of a private
sale, shall state the time after which the sale is to be made and, in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.

 

21



--------------------------------------------------------------------------------

The Collateral Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Collateral Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in the case of any such failure, such
Collateral may be sold again upon notice given in accordance with provisions
above. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 4.01, any Secured Party may bid for or purchase for
cash, free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Pledgor (all such rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and Dispose of such property in accordance
with Section 4.02 without further accountability to any Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Pledgor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Solely for the purpose of enabling the Collateral Agent, during the continuance
of an Event of Default to exercise rights and remedies hereunder at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent a non-exclusive license to use, license or sublicense (solely as permitted
by the terms of any applicable license) any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located; provided that, with respect to Trademarks, such Pledgor shall
have such rights of quality control which are reasonably necessary under
applicable law to maintain the validity and enforceability of such Trademarks.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.

 

22



--------------------------------------------------------------------------------

SECTION 4.02. Application of Proceeds. The Collateral Agent shall, subject to
any applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Collateral Agent of its remedies hereunder, as well as any Collateral
consisting of cash at any time when remedies are being exercised hereunder, as
follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with any
Loan Document or any of the Secured Obligations, secured by such Collateral,
including without limitation all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the Collateral
Agent under any Loan Document on behalf of any Pledgor, any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document, and all other fees, indemnities and
other amounts owing or reimbursable to the Collateral Agent under any Loan
Document in its capacity as such;

SECOND, to the payment in full of the Secured Obligations to be further
distributed to the Secured Parties in accordance with the order of priority set
forth in Section 7.02 of the Credit Agreement; and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any Disposition of
the Pledged Collateral permitted hereunder. Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
Dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could Dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
Dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, subject to the terms of any applicable
Intercreditor Agreement, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged

 

23



--------------------------------------------------------------------------------

Collateral or part thereof shall have been filed under the Federal Securities
Laws or, to the extent applicable, Blue Sky or other state securities laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, subject
to the terms of any applicable Intercreditor Agreement, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it in care of the Borrower, with such notice to
be given as provided in Section 9.01 of the Credit Agreement.

SECTION 5.02. Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of any Loan Document, any other
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).

SECTION 5.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

24



--------------------------------------------------------------------------------

SECTION 5.04. Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as not prohibited by this Agreement, the Credit Agreement or any
other Loan Document. This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released in accordance with Section 5.09 or 5.15, as applicable.

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.04.

SECTION 5.06. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnitees shall be indemnified by the Pledgors, in
each case of this clause (a), mutatis mutandis, as provided in Section 9.05 of
the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement, any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Collateral Agent or any other Secured Party. All amounts
due under this Section 5.06 shall be payable within fifteen days (or such longer
period as the Collateral Agent may agree) of written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

(c) The agreements in this Section 5.06 shall survive the resignation of the
Collateral Agent and the termination of this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 5.07. Collateral Agent Appointed Attorney-in-Fact. Subject to the
Intercreditor Agreements, each Pledgor hereby appoints the Collateral Agent the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and, upon the occurrence and during the continuance of an
Event of Default, taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, subject to applicable Requirements of
Law and the Intercreditor Agreements, the Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise, realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own or their
Related Parties’ gross negligence or willful misconduct.

SECTION 5.08. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

26



--------------------------------------------------------------------------------

SECTION 5.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the Collateral
Agent and the other Secured Parties hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Collateral Agent or any other Secured Party may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement, and except as otherwise
provided in any applicable Intercreditor Agreement. The Collateral Agent may
conclusively rely on a certificate of an officer of the Borrower as to whether
any amendment contemplated by this Section 5.09(b) is permitted.

(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent may grant extensions of time or waivers of the requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Pledgors on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Loan Documents.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

27



--------------------------------------------------------------------------------

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement or any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party or any affiliate thereof, in any way relating
to this Agreement, any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor or its properties in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court sitting in New York County and
any appellate court from any thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

28



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement or
any other Loan Document to serve process in any other manner permitted by law.

SECTION 5.15. Termination or Release. In each case subject to the terms of the
Intercreditor Agreements:

(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
not prohibited by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Guarantor or is otherwise released from its obligations
under the Subsidiary Guarantee Agreement pursuant to the terms of the Credit
Agreement, all without delivery of any instrument or performance of any act by
any party, and all rights to the applicable portions of the Collateral shall
revert to such Subsidiary Loan Party.

(c) The security interests in any Collateral shall automatically be released,
all without delivery of any instrument or performance of any act by any party,
(i) upon any sale or other transfer by any Pledgor of any Collateral that is not
prohibited by the Credit Agreement to any person that is not a Pledgor,
(ii) upon the effectiveness of any written consent to the release of the
security interest granted hereby in such Collateral pursuant to Section 9.08 of
the Credit Agreement (to the extent required thereby) or (iii) as otherwise may
be provided in any applicable Intercreditor Agreement.

(d) [Reserved].

(e) A Pledgor shall automatically be released from its obligations hereunder
and/or the security interests in any Collateral shall in each case be
automatically released upon the occurrence of any of the circumstances set forth
in Section 9.18 of the Credit Agreement without delivery of any instrument or
performance of any act by any party, and all rights to such Collateral shall
revert to any applicable Pledgor.

(f) [Reserved].

(g) [Reserved].

 

29



--------------------------------------------------------------------------------

(h) In connection with any termination or release pursuant to this Section 5.15,
the Collateral Agent shall execute and deliver to any Pledgor all documents that
such Pledgor shall reasonably request to evidence such termination or release
(including Uniform Commercial Code termination statements), and will duly assign
and transfer to such Pledgor, such of the Pledged Collateral that may be in the
possession of the Collateral Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement. Any execution and
delivery of documents pursuant to this Section 5.15 shall be made without
recourse to or warranty by the Collateral Agent. In connection with any release
pursuant to this Section 5.15, the Pledgors shall be permitted to take any
action in connection therewith consistent with such release including, without
limitation, the filing of Uniform Commercial Code termination statements. Upon
the receipt of any necessary or proper instruments of termination, satisfaction
or release prepared by the Borrower, the Collateral Agent shall promptly
execute, deliver or acknowledge such instruments or releases to evidence the
release of any Collateral permitted to be released pursuant to this Agreement.
The Pledgors agree to pay all reasonable and documented out-of-pocket expenses
incurred by the Collateral Agent (and its representatives and counsel) in
connection with the execution and delivery of such release documents or
instruments.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by any
Subsidiary that is required or permitted to become a party hereto by
Section 5.10 of the Credit Agreement or the Collateral and Guarantee Requirement
of the Credit Agreement of an instrument substantially in the form of Exhibit I
hereto (or another instrument reasonably satisfactory to the Collateral Agent
and the Borrower), such subsidiary shall become a Subsidiary Loan Party
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 5.17. General Authority of the Collateral Agent.

(a) By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (ii) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provision of this Agreement and
such other Security Documents against any Pledgor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Pledgor’s obligations
with respect thereto, (iii) to agree that it shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Pledgor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Security Document and (iv) to agree to be bound by
the terms of this Agreement and any other Security Documents and any applicable
Intercreditor Agreement then in effect.

 

30



--------------------------------------------------------------------------------

(b) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and such other agreements with respect thereto as may exist from time to time
among them (including any applicable Intercreditor Agreement then in effect),
but, as between the Collateral Agent and the Pledgors, the Collateral Agent
shall be conclusively presumed to be acting as agent for the applicable Secured
Parties with full and valid authority so to act or refrain from acting, and no
Pledgor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

SECTION 5.18. Subject to Intercreditor Agreements; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any applicable Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of such applicable
Intercreditor Agreement and the terms of this Agreement, the terms of such
applicable Intercreditor Agreement shall govern.

SECTION 5.19. [Reserved].

SECTION 5.20. Person Serving as Collateral Agent. Written notice of resignation
by the Administrative Agent under (and as defined in) the Credit Agreement
pursuant to the Credit Agreement shall also constitute notice of resignation as
the Collateral Agent under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent under (and as defined in) the Credit
Agreement by a successor, that successor shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent pursuant hereto. The Collateral Agent immediately prior to any
change in Collateral Agent pursuant to this Section 5.20 (the “Prior Collateral
Agent”) shall be deemed to have assigned all of its rights, powers and duties
hereunder to the successor Collateral Agent determined in accordance with this
Section 5.20 (the “Successor Collateral Agent”) and the Successor Collateral
Agent shall be deemed to have accepted, assumed and succeeded to such rights,
powers and duties. The Prior Collateral Agent shall cooperate with the Pledgors
and such Successor Collateral Agent to ensure that all actions are taken that
are necessary or reasonably requested by the Successor Collateral Agent to vest
in such Successor Collateral Agent the rights granted to the Prior Collateral
Agent hereunder with respect to the Collateral, including (a) the filing of
amended financing statements in the appropriate filing offices, (b) to the
extent that the Prior Collateral Agent holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the New York UCC or
the Uniform Commercial Code of any other applicable jurisdiction) (or any
similar concept under foreign law) over Collateral pursuant to this Agreement or
any other Security Document, the delivery to the Successor Collateral Agent of
the Collateral in its possession or control together with any necessary
endorsements to the extent required by this Agreement; provided, however, the
foregoing shall not impose any requirement for control not otherwise expressly
set forth herein, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

CERENCE INC. By:  

/s/ Leanne Fitzgerald

  Name:   Leanne Fitzgerald   Title:   Vice President and Secretary CERENCE
OPERATING COMPANY By:  

/s/ Leanne Fitzgerald

  Name:   Leanne Fitzgerald   Title:   Secretary CONSOLIDATED MOBILE CORPORATION
By:  

/s/ Leanne Fitzgerald

  Name:   Leanne Fitzgerald   Title:   Secretary VOICEBOX TECHNOLOGIES LLC By:  

/s/ Leanne Fitzgerald

  Name:   Leanne Fitzgerald   Title:   Secretary

 

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Collateral Agent By:  

/s/ Martin Corrigan

  Name:   Martin Corrigan   Title:   Vice President

[Signature Page to Collateral Agreement]

 



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

Form of Supplement to the Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”), dated as of [•], 20[•][•] to the
Collateral Agreement dated as of October 1, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among CERENCE INC. (the “Borrower”), each Subsidiary of the
Borrower from time to time party thereto (each, a “Subsidiary Loan Party”) and
BARCLAYS BANK PLC, as collateral agent (together with its successors and assigns
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Credit Agreement, dated as of October 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time, Barclays Bank PLC, as administrative agent, and the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable.

C. The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 5.10 of the Credit Agreement. Section 5.16 of
the Collateral Agreement provides that additional Subsidiaries of the Borrower
may become Subsidiary Loan Parties and Pledgors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Loan Party and a Pledgor under the Collateral Agreement.

Accordingly, the New Subsidiary agrees as follows:

SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Loan Party and a Pledgor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Loan Party and a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct in all material respects on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
the New Subsidiary. Each reference to a “Subsidiary Loan Party” or a “Pledgor”
in the Collateral Agreement shall be deemed to include the New Subsidiary
(except as otherwise provided in clause (ii) of the definition of Pledgor to the
extent applicable). The Collateral Agreement is hereby incorporated herein by
reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a subsidiary of the Borrower, correctly sets forth, to the
knowledge of the New Subsidiary) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) the debt obligations and promissory notes or instruments evidencing
Indebtedness, in each case under this clause (ii) pledged hereunder and in an
aggregate principal amount in excess of $5,000,000 now owned by the New
Subsidiary required to be pledged in order to satisfy the Collateral and
Guarantee Requirement or delivered pursuant to Section 2.02(a) and 2.02(b) of
the Collateral Agreement, (b) set forth on Schedule II attached hereto is a list
of any and all Intellectual Property now owned by the New Subsidiary consisting
of Patents and Trademarks applied for or registered with the United States
Patent and Trademark Office and Copyrights registered with the United States
Copyright Office, (c) set forth on Schedule III hereto is a list of all
Commercial Tort Claims in excess of $5,000,000 held by the New Subsidiary, and
(d) set forth under its signature hereto is the true and correct legal name of
the New Subsidiary, its jurisdiction of organization and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.

[Signature Page Follows]



--------------------------------------------------------------------------------

[NAME OF NEW SUBSIDIARY] BY:  

 

  Name:   Title Address: Legal Name: Jurisdiction of Formation:

[Signature Page to Supplement to Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to

Supplement No. __ to the

Collateral Agreement

Pledged Stock; Pledged Debt

A. Pledged Stock

 

Issuer   Record Owner   Certificate No.  

Number

and Class

  Percentage of
Equity Interest
Owned   Percent Pledged                                                        
         

B. Pledged Debt

 

Payee   Payor   Principal   Date of Issuance   Maturity Date                    
                                 



--------------------------------------------------------------------------------

Schedule II to

Supplement No. __ to the

Collateral Agreement

Intellectual Property

A. U.S. Federally Issued or Applied for Patents Owned by [New Subsidiary]

U.S. Patent Registrations

 

Title   Patent No.   Issue Date                              

U.S. Patent Applications

 

Title   Application No.   Filing Date                              



--------------------------------------------------------------------------------

B. U.S. Federally Registered Copyrights Owned by [New Subsidiary]

U.S. Copyright Registrations

 

Title    Registration No.    Registration Date                                  
 



--------------------------------------------------------------------------------

C. U.S. Federally Registered or Applied for Trademarks Owned by [New Subsidiary]

U.S. Trademark Registrations

 

Mark    Registration No.    Registration Date                                  
 

U.S. Trademark Applications

 

Mark    Application No.    Filing Date                                    



--------------------------------------------------------------------------------

Schedule III to

Supplement No. __ to the

Collateral Agreement

Commercial Tort Claims



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

Form of Notice of Grant of Security Interest in Intellectual Property

[FORM OF] [NOTICE OF GRANT]1 OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS]
[TRADEMARKS], dated as of [DATE] (this “Notice”), made by [•], a [•] [•] (the
“Pledgor”), in favor of Barclays Bank PLC, as Collateral Agent (as defined
below).

Reference is made to the Collateral Agreement, dated as of October 1, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Cerence Inc. (the “Borrower”), each subsidiary of
the Borrower identified therein and Barclays Bank PLC, as collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein). The parties hereto agree
as follows:

SECTION 1. Terms. Capitalized terms used in this Notice and not otherwise
defined herein have the meanings specified in the Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Collateral Agreement
also apply to this Notice.

SECTION 2. Grant of Security Interest. As security for the payment and
performance when due, as applicable, in full of the Secured Obligations, the
Pledgor pursuant to the Collateral Agreement did, and hereby does, assign and
pledge to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties and did, and hereby does grant to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in or to any and all of the following assets now owned or at any time hereafter
acquired by such Pledgor or in which such Pledgor now has or at any time in the
future may acquire any right, title or interest (collectively, but excluding any
Excluded Property, the “[Patent] [Copyright] [Trademark] Collateral”):

[all Patents of the United States of America, including those listed on Schedule
I;]

[all Copyrights, including those listed on Schedule I;]

[all Trademarks, including those listed on Schedule I;]

[provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, unless and until an Amendment to Allege Use or a Statement of Use
under Section 1(c) or 1(d) of the Lanham Act has been filed, to the extent, if
any, that any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act.]

 

1 

Note: Only applicable for Patent and Trademarks.



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the [Patent]
[Copyright] [Trademark] Collateral are more fully set forth in the Collateral
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Notice and the Collateral Agreement, the terms of the Collateral
Agreement shall govern.

SECTION 4. Counterparts. This Notice may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart to this Notice by facsimile or other electronic transmission shall
be as effective as delivery of a manually signed original.

SECTION 5. Governing Law. THIS NOTICE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS NOTICE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW
THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Notice as of the
day and year first above written.

 

[Name of Pledgor] By:  

 

  Name:   Title:

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Collateral Agent,

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]



--------------------------------------------------------------------------------

Schedule I

to Notice of Grant of Security Interest in Patents

Patents Owned by [Name of Pledgor]

U.S. Patent Registrations

 

Title    Patent No.    Issue Date                                    

U.S. Patent Applications

 

Title    Application No.    Filing Date                                    



--------------------------------------------------------------------------------

Schedule I

to Notice of Grant of Security Interest in Copyrights

Copyrights Owned by [Name of Pledgor]

U.S. Copyright Registrations

 

Title    Registration No.    Registration Date                                  
 



--------------------------------------------------------------------------------

Schedule I

to Notice of Grant of Security Interest in Trademarks

Trademarks Owned by [Name of Pledgor]

U.S. Trademark Registrations

 

Mark    Registration No.    Registration Date                                  
 

U.S. Trademark Applications

 

Mark    Application No.    Filing Date                                    